        Case 4:10-cr-00017-BMM Document 63 Filed 02/11/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                             CR-10-17-GF-BMM

                 Plaintiff,

       vs.
                                                           ORDER
BRYCE HAMILTON NEWBREAST,

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on January 8, 2021. (Doc. 59.) The Government

filed an objection on January 11, 2021. (Doc. 60.) The Court reviews de novo

findings and recommendations to which a party objects. 28 U.S.C. § 636(b)(1).

      Judge Johnston conducted a revocation hearing on January 5, 2021.

(Doc.54.) The United States accused Newbreast of violating his conditions of

supervised release by 1) failing to successfully complete his sex offender treatment

program; 2) by failing to report for substance abuse testing; 3) by viewing sexually

explicit images on the internet; and 4) by possessing materials depicting sexually
        Case 4:10-cr-00017-BMM Document 63 Filed 02/11/21 Page 2 of 4




explicit conduct. (Doc. 50.) At the revocation hearing, Newbreast admitted to

violating the conditions of his supervised release 1) by failing to successfully

complete his sex offender treatment program; 2) by failing to report for substance

abuse testing; and 3) by possessing materials depicting sexually explicit conduct.

Newbreast denied alleged violation 3. The Court dismissed alleged violation 3 on

the government’s motion. Judge Johnston found the violations Newbreast

admitted is serious and warrants revocation of Newbreast’s supervised release.

(Doc. 54.)

       The government now opposes Judge Johnston’s Findings and

Recommendations, objecting to the 57 months of supervised release that Judge

Johnston recommended. (Doc. 60.)

      The Court conducted a revocation hearing on February 10, 2021. (Doc. 62.)

The Court has also considered the 18 U.S.C. § 3553(a) factors and agrees with

Judge Johnston’s Findings and Recommendations in part. Newbreast’s violations

of his conditions represent a serious breach of the Court’s trust. These violations

proves serious. Judge Johnston has recommended that the Court revoke

Newbreast’s supervised release and commit Newbreast to the custody of the

Bureau of Prisons for 3 months. (Doc.86 at 4.) Judge Johnston further has

recommended a term of 57 months of supervised release follow his term of
        Case 4:10-cr-00017-BMM Document 63 Filed 02/11/21 Page 3 of 4




custody, with the first 6 months of supervised release spent in a residential re-entry

center in Billings, Montana. (Id.) Accordingly,

      IT IS HEREBY ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 59) are DENIED IN PART and ADOPTED IN PART.

      IT IS FURTHER ORDERED that Defendant BRYCE HAMILTON

NEWBREAST be sentenced to the custody of the Bureau of Prisons for a term of 3

months, followed by 90 months of supervised release. The first 6 months of

supervised release should be spent in a residential re-entry center in Billings,

Montana.

      DATED this 10th day of February, 2021.
Case 4:10-cr-00017-BMM Document 63 Filed 02/11/21 Page 4 of 4
